DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Acknowledgement is made to Applicant’s response filed 01/25/2021.
	Claims 1, 3-6, 8-13, and 15-20 are pending.
	Claims 1 and 13 are currently amended.
	Claims 2, 7, and 14 are cancelled.
	Claims 13 and 15-20 are withdrawn as being drawn to non-elected groups or species.
	Claims 1, 3-6, and 8-12 are pending and are currently under consideration to the extent that they read upon Applicant’s elected species.

Withdrawn Rejections
The rejection of claims 1, 4, 6, and 12 under 35 U.S.C. 102(a)(1) as being anticipated by Hermann et al (EP 1897544) is withdrawn in view of Applicant’s amendments to claim 1 incorporating the limitations of claims 2 and 7.
The rejection of claims 1, 4, 6, 8, and 10-12 under 35 U.S.C. 102(a)(2) as being anticipated by Ballek (US 2018/0177777) is withdrawn in view of Applicant’s amendments to claim 1 incorporating the limitations of claims 2 and 7.
The rejection of claims 2 and 7 under 35 U.S.C. 103 as being unpatentable over Ballek (US 2018/0177777) is withdrawn in view of Applicant’s cancellation of said claims.
withdrawn in view of Applicant’s cancellation of said claims.

Maintained Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-6, 8 and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ballek (US 2018/0177777).

Ballek, while teaching the instantly claimed components and their instantly claimed orientation and ranges that overlap the instantly claimed ranges, does not directly exemplify the use of the instantly claimed ranges and amounts in a singular example.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to utilize a ratio of the immediate release naloxone to the extended release naloxone that falls within the instantly claimed range.  One would have been motivated to do so since Ballek teaches amounts that would overlap said ranges, wherein it would be no more than routine optimization within the taught ranges of Ballek to arrive at the instantly claimed ratio.  Similarly with regard to In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).”  Further, MPEP 2144.05 states: “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).
Response to Applicant’s Arguments

	Applicant further argues that the instantly claimed ratio is about 1:10 to about 1:50, wherein the prior art range of 1:2 to 1:23 only minimally overlaps the instantly claimed range.  First, it is noted that even if there was only a single nexus of overlap the rejection would be proper, however, the ranges significantly overlap, and therefore, a prima facie case of obviousness has been established.

Claims 1, 3-6, and 8-12 (all claims currently under consideration) is/are rejected under 35 U.S.C. 103 as being unpatentable over Ballek (US 2018/0177777) as applied to claims 1-8 and 10-12 above, and further in view of Vaugn et al (US 6,217,911).
The teachings of Ballek are set forth above.
Ballek, while teaching the use of 50:50 PLGA polymers with a weight of 45kD, does not particularly specify that the PLGA is capped.  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to utilize the capped PLGA of Vaugn as the PLGA of Ballek.  One would have been motivated to do so since Ballek teaches the use of PLGA for making microcapsules, wherein Vaugn teaches that by using the particular capped PLGA polymers of Vaugn one can arrive at a microcapsule with particularly beneficial features.  There would be a reasonable expectation of success since both Ballek and Vaugn are directed to microcapsule release formulations comprising PLGA polymers.  
Response to Applicant’s Arguments
	Applicant argues in the remarks filed 01/25/2021 that Vaugn does not cure the alleged deficiencies of Ballek that Applicant asserted for the rejection over Ballek alone.  Applicant’s argument is not found persuasive since Applicant’s arguments directed to the rejection over Ballek alone were not found persuasive.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TREVOR M LOVE whose telephone number is (571)270-5259.  The examiner can normally be reached on M-F typically 6:30-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 5712726175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TREVOR LOVE/Primary Examiner, Art Unit 1611